DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slider holder of claims 5 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Both claims 5 and 19 claim the limitation of a “slider holder”.  This language is nowhere to be found in the specification, and there does not seem to be a reference numeral which would point to any limitations which could be construed as a slider holder.  As such, for the purpose of examination, the language has not been included.
Claim 12 recites, “the rotatable latch adapted to (1) and rotate the second wall portion, relative to the side of the automotive vehicle” in lines 2-3.  It is clear that the rotatable latch does not rotate the wall, but merely releases it to allow it to rotate.  As such, the language of the claim is unclear and has not been treated with respect to the prior art.
Claims 13 and 14 are rejected as being dependent upon a rejected base claim, and due to the dependency upon claim 12, have not been treated with respect to the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1-4, 7, 8, 10, 11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baccelli (DE 10 2004 024 607).
Regarding Claim 1, Baccelli discloses a tailgate for an automotive vehicle, the tailgate comprised of a wall portion 20 (See Fig. 1); and a translating hinge 27 (see Fig. 5) attached to the wall portion, the translating hinge being adapted to (1) move along a guide 25, positioned along an edge of a bed of the automotive vehicle (lateral edges of the vehicle bed), in a manner that is constrained by the guide and (2) rotate the wall portion into a hinged open position relative to a bed of the automotive vehicle (see Fig. 1).
Regarding Claims 2 and 16, Baccelli discloses a second wall portion 18 rotatably connected to the wall portion 20, the wall portion and the second wall portion being adapted to fold together while the translating hinge moves along the guide toward a side (upper side) of the automotive vehicle.
Regarding Claims 3, 9 and 17, see Fig. 4.
Regarding Claims 4, 11 and 18, the guide 25 is a track.
Regarding Claim 7, see Fig. 5 for groove and roller.
Regarding Claim 8, Baccelli discloses a first wall portion 20; and a second wall 18 portion rotatably connected to the first wall portion, the first wall portion and the second wall portion being adapted to fold together toward a side (upper side) of the automotive vehicle.
Regarding Claim 10, Baccelli further discloses a translating hinge (see Fig. 5) attached to the first wall portion 20, the translating hinge being adapted to (1) move along a guide 25, positioned along an edge of a bed of the automotive vehicle (outer lateral edge), in a manner that is constrained by the guide and (2) rotate the first wall portion into a hinged open position relative to a bed of the automotive vehicle.
Regarding Claim 15, Baccelli discloses a vehicle, comprising a guide 25 positioned along an edge of the bed (lateral edge); and a tailgate 12, comprising: a wall portion 20, and a translating hinge attached to the wall portion (see Fig. 5), the translating hinge being adapted to (1) move along the guide 25 in a manner that is constrained by the guide and (2) rotate the wall portion 20 into a hinged open position relative to a bed of the automotive vehicle (see Fig. 1).

Allowable Subject Matter
Claim 6, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612